           Case 2:19-cv-00103-RFB-NJK Document 19 Filed 11/20/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     DAVID L. REED,
 7                                                         Case No.: 2:19-cv-00103-RFB-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9                                                                [Docket Nos. 17, 18]
     BEAN, et al.,
10
            Defendant(s).
11
12         Pending before the Court is Plaintiff’s motion requesting a copy of the complaint. Docket
13 No. 18. The motion is properly resolved without a hearing. See Local Rule 78-1.
14         On July 1, 2020, United States District Judge Richard F. Boulware issued an order
15 instructing the Clerk’s Office to send Plaintiff a courtesy copy of the complaint. Docket No. 7 at
16 7. Plaintiff submits that he only received the first page of the complaint. Docket No. 18 at 1. In
17 an abundance of caution, the Court will grant Plaintiff’s motion and instruct the Clerk’s Office to
18 send Plaintiff a copy of the complaint.
19         Accordingly, Plaintiff’s motion requesting a copy of the complaint is hereby GRANTED.
20 Docket No. 18. The Clerk’s Office is INSTRUCTED to send Plaintiff a courtesy copy of the
21 complaint. Docket No. 1-1. Plaintiff’s motion at Docket No. 17, which is a copy of the instant
22 motion, is DENIED as moot.
23         IT IS SO ORDERED.
24         Dated: November 20, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
